 



EXHIBIT 10.3
EXECUTION COPY
CONTRIBUTION AND EXCHANGE AGREEMENT
     THIS CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”) is made as of
August 7, 2006, among Cinemark Holdings, Inc., a Delaware corporation (the
“Company”) and each of the shareholders of Cinemark, Inc., a Delaware
corporation (“Cinemark”) set forth on the attached Schedule A hereto. Such
shareholders are collectively referred to herein as the “Stockholders” and
individually as a “Stockholder.” Except as otherwise indicated herein,
capitalized terms used herein are defined in Section 7 hereof.
     WHEREAS, the Company, Syufy Enterprises, LP, a California limited
partnership (“Syufy”) and Century Theatres Holdings, LLC, a California limited
liability company (“CTH”) are each a party to that certain Stock Purchase
Agreement (the “Purchase Agreement”), dated as of August 7, 2006, by and among
the Company, Syufy, CTH, Cinemark USA, Inc., a Delaware corporation (“Cinemark
USA”), and Century Theatres, Inc., a California corporation (“Century”),
pursuant to which the Company and Cinemark USA are acquiring 100% of the stock
of Century;
     WHEREAS, each of the Stockholders is a holder of shares of Class A Common
Stock of Cinemark, par value $0.001 per share (the “Cinemark Common Stock”);
     WHEREAS, as of the date of this Agreement, CTH owns all of the issued and
outstanding shares of capital stock of Century (the “Century Shares”), and Syufy
owns all of the outstanding limited liability company interests of CTH;
     WHEREAS, prior to the closing, CTH will distribute all of the Century
Shares to Syufy and thereafter CTH will be dissolved pursuant to the
Beverly-Killea Limited Liability Company Act, as amended, immediately after
which Syufy will own all of the Century Shares and become a Stockholder
hereunder;
     WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, each of the Stockholders desires to contribute to the Company all of
their shares of Cinemark Common Stock in exchange for an equal number of shares
of Class A Common Stock of the Company, par value $0.01 per share (the “Holdings
Common Stock”) and Syufy will contribute the Century Shares in exchange for
certain shares of the Holdings Common Stock;
     WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Company desires to issue such shares of Holdings Common Stock to
the Stockholders as set forth herein; and
     WHEREAS, the parties desire that the exchange of Cinemark Common Stock for
Holdings Common Stock qualify as a tax-free contribution under the provisions of
Section 351 of the Code.
     NOW THEREFORE, the parties hereto agree as follows:
     Section 1. Authorization and Closing.
     1A. Authorization of the Stock. At the Closing, the Company shall authorize
the issuance to the Stockholders an aggregate 27,896,316 shares of Holdings
Common Stock.
     1B. Contribution of Cinemark Common Stock in Exchange for Holdings Common
Stock. At the Closing (as defined in Section 7 below), each Stockholder shall
contribute to the Company

 



--------------------------------------------------------------------------------



 



the shares of Cinemark Common Stock set forth next to each Stockholder’s name on
Schedule A attached hereto, and in exchange therefor, the Company shall issue to
such Stockholder the shares of Holdings Common Stock set forth next to such
Stockholder’s name on Schedule A attached hereto. The Stockholders shall not
receive any additional consideration (other than the shares of Holdings Common
Stock being issued hereunder) from the Company in connection with such
contributions. At the Closing, the Stockholders shall surrender to the Company
the stock certificates with respect to their respective shares of Cinemark
Common Stock along with duly executed stock powers or other instruments of
transfer acceptable to the Company.
     Section 2. Conditions of Each Stockholder’s Obligation at the Closing. The
obligation of each Stockholder to exchange the shares of Cinemark Common Stock
for shares of Holdings Common Stock set forth on the Schedule A attached hereto
is subject to the satisfaction as of the Closing of the following conditions:
     2A. Representations and Warranties; Covenants. The representations and
warranties of the Company contained in Section 5 hereof shall be true and
correct at and as of the Closing as though then made, except to the extent of
changes caused by the transactions expressly contemplated herein, and the
Company shall have performed in all material respects all of the covenants
required to be performed by it hereunder prior to the Closing.
     2B. Stock Purchase Agreement. The transactions contemplated under the
Purchase Agreement shall have been consummated.
     2C. Rollover Agreement. The transactions contemplated under the Stock
Contribution and Exchange Agreement, dated of the date hereof, among Syufy, CTH
and the Company (the “Rollover Agreement”) shall have been consummated.
     2D. Waiver. Any condition specified in this Section 2 may be waived only if
such waiver is set forth in a writing executed by each Stockholder.
     Section 3. Conditions of the Company’s Obligations at the Closing. The
obligation of the Company to issue shares of Holdings Common Stock in exchange
for shares of Cinemark Common Stock is subject to the satisfaction as of the
Closing of the following conditions:
     3A. Representations and Warranties; Covenants. The representations and
warranties of each Stockholder contained in Section 6 hereof shall be true and
correct at and as of the Closing as though then made, except to the extent of
changes caused by the transactions expressly contemplated herein, and each
Stockholder shall have performed in all material respects all of the covenants
required to be performed by he or it hereunder prior to the Closing.
     3B. Participation by All Stockholder. Each of the Stockholders shall have
executed and delivered signature pages to this Agreement, the Registration
Agreement and the Stockholders Agreement, and shall have delivered at the
Closing the stock certificates, stock powers and related items described in
Section 1B above.
     3C. Stock Purchase Agreement. The transactions contemplated under the
Purchase Agreement shall have been consummated.
     3D. Rollover Agreement. The transactions contemplated under the Rollover
Agreement shall have been consummated.

- 2 -



--------------------------------------------------------------------------------



 



     3E. Waiver. Any condition specified in this Section 3 may be waived only if
such waiver is set forth in a writing executed by the Company.
     Section 4. Restrictions on Transfers. The Holdings Common Stock (and any
securities issued with respect to the Holdings Common Stock by way of a split,
dividend, recapitalization, merger, consolidation, liquidation or other
reorganization) shall be subject to the restrictions on transfer set forth in
the Stockholders Agreement.
     Section 5. Representations and Warranties of the Company. As a material
inducement to the Stockholders to enter into this Agreement, the Company hereby
represents and warrants to the Stockholders that:
     5A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify might reasonably be expected to have a material adverse
effect on the financial condition, operating results, assets, operations or
business prospects of the Company and its Subsidiaries taken as a whole. The
Company has all requisite corporate power and authority and all material
licenses, permits and authorizations necessary to own and operate its
properties, to carry on its businesses as now conducted and presently proposed
to be conducted and to carry out the transactions contemplated by this
Agreement.
     5B. Capital Stock and Related Matters. As of the Closing and immediately
thereafter, the authorized capital stock of the Company shall consist of
45,000,000 shares of capital stock, 40,000,000 of which shall be designated as
Class A common stock and 5,000,000 of which shall be designated as Preferred
Stock, and of which 31,284,782 shares of the Holdings Common Stock shall be
issued and outstanding and no shares of Preferred Stock shall be issued and
outstanding upon consummation of the transactions contemplated hereby. As of the
Closing, all of the outstanding shares of the Company’s capital stock shall be
validly issued, fully paid and nonassessable. Based on the investment
representations of the Stockholders in Section 6 hereof, the Company has not
violated any applicable federal or state securities laws in connection with the
offer, sale or issuance of any of its capital stock.
     5C. Authorization; No Breach. The execution, delivery and performance of
this Agreement and all other agreements contemplated hereby to which the Company
is a party have been duly authorized by the Company. This Agreement and all
other agreements contemplated hereby each constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms. The
execution and delivery by the Company of this Agreement and all other agreements
contemplated hereby to which the Company is a party, the offering and issuance
of the Holdings Common Stock hereunder and the fulfillment of and compliance
with the respective terms hereof and thereof by the Company do not and will not
(i) conflict with or result in a breach of the terms, conditions or provisions
of, (ii) constitute a default under, (iii) result in the creation of any lien,
security interest, charge or encumbrance upon the Company’s capital stock or
assets pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of or (vi) require
any authorization, consent, approval, exemption or other action by or notice to
any court or administrative or governmental body pursuant to, the Certificate of
Incorporation or bylaws of the Company, or any law, statute, rule or regulation
to which the Company is subject, or any agreement, instrument, order, judgment
or decree to which the Company is a party or by which it is bound.

- 3 -



--------------------------------------------------------------------------------



 



     Section 6. Stockholders’ Representations and Warranties and Covenants.
     6A. Investment Representations. Each Stockholder hereby represents to the
Company: (A) that he or it is acquiring the Holdings Common Stock acquired
pursuant hereto for its own account with the present intention of holding such
securities for purposes of investment, and that he or it has no intention of
selling such securities in a public distribution in violation of the federal
securities laws or any applicable state securities laws, (B) that he or it is an
“accredited investor” and a sophisticated investor for purposes of applicable
U.S. federal and state securities laws and regulations, (C) that each
Stockholder has all requisite corporate or partnership power and authority to
carry out the transactions contemplated by this Agreement, (D) that this
Agreement and each of the other agreements contemplated hereby constitutes (or
will constitute) the legal, valid and binding obligation of each Stockholder,
enforceable in accordance with its terms and (E) that the execution, delivery
and performance of this Agreement and such other agreements by such Stockholder
have been duly authorized by each respective Stockholder and does not and will
not conflict with, violate or cause a breach of any agreement, contract or
instrument to which such Stockholder is subject.
     6B. Title to Common Stock. Each Stockholder hereby represents to the
Company that he or it holds of record and owns beneficially the Cinemark Common
Stock to be exchanged by he or it hereunder, and that such Stockholder will
transfer to the Company good and marketable title to such Cinemark Common Stock,
free and clear of any Liens, restrictions on transfer (other than any
restrictions under the Securities Act and applicable state securities laws),
Taxes, options, warrants, rights, calls, commitments, proxies or other contract
rights.
     6C. No Violation. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which such Stockholder is subject or conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which such Stockholder is a party or by which he or it is bound
or to which any of its assets is subject.
     Section 7. Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:
     “Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with its terms.
     “Closing” has the meaning set forth in the Purchase Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Lien” means any mortgage, pledge, security interest, encumbrance,
covenant, condition, restriction, easement, claim, lien or charge of any kind
(including, without limitation, any conditional sale or other title retention
agreement or lease in the nature thereof), any filing or agreement to file a
financing statement as debtor under the Uniform Commercial Code or any similar
statute.
     “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

- 4 -



--------------------------------------------------------------------------------



 



     “Registration Agreement” means that certain Registration Agreement, dated
as of the hereof, by and between the Company, Madison Dearborn Capital Partners
IV, L.P. and the other parties thereto, as the same may be amended, supplemented
or otherwise modified from time to time in accordance with its terms.
     “Restricted Securities” means (i) the Common Stock issued hereunder and
(ii) any securities issued or exchanged with respect to the securities referred
to in clause (i) above by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization. As to any particular Restricted Securities, such
securities shall cease to be Restricted Securities when they have been (a)
effectively registered under the Securities Act and disposed of in accordance
with the registration statement covering them, (b) been distributed to the
public through a broker, dealer or market maker pursuant to Rule 144 (or any
similar rule or rules then in force) under the Securities Act or become eligible
for sale pursuant to Rule 144(k) (or any similar rule or rules then in force)
under the Securities Act or (c) been otherwise transferred and new certificates
for them not bearing the Securities Act legend set forth in Section 8A(iv) have
been delivered by the Company in accordance with Section 8A(iv). Whenever any
particular securities cease to be Restricted Securities, the holder thereof
shall be entitled to receive from the Company, without expense, new securities
of like tenor not bearing a Securities Act legend of the character set forth in
Section 8A(iv).
     “Required Stockholders” means the holder or holders of at least 50.1% of
the outstanding shares of Holdings Common Stock then outstanding.
     “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal law then in force.
     “Stockholders Agreement” means that certain Stockholders Agreement, dated
as of the date hereof, by and among the Company and the other persons listed
therein, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with its terms.
     “Subsidiary” means any corporation of which the securities having a
majority of the ordinary voting power in electing the board of directors are, at
the time as of which any determination is being made, owned by the Company
either directly or through one or more Subsidiaries.
     “Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, alternative or add-on minimum, estimated, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any interest, penalties or additions to tax or
additional amounts in respect of the foregoing.
     “351 Control Group” means, such Person or Persons who immediately after the
exchange transaction set forth herein are in “control” (as defined in Section
368(c) of the Code) of the Company within the meaning of Section 351(a) of the
Code, as determined under applicable U.S. federal income tax law.
     Section 8. Miscellaneous.
     8A. Transfer of Restricted Securities.
     (i) Restricted Securities are transferable only pursuant to (a) public
offerings registered under the Securities Act, (b) Rule 144 or Rule 144A under
the Securities Act (or any similar

- 5 -



--------------------------------------------------------------------------------



 



rule or rules then in force) if such rule is available and (c) subject to the
conditions specified in Section 8A(ii) below, any other legally available means
of transfer.
     (ii) In connection with the transfer of any Restricted Securities (other
than a transfer described in clause (a) or (b) of subsection (i) above), the
holder thereof shall deliver written notice to the Company describing in
reasonable detail the transfer or proposed transfer, together with an opinion of
counsel which (to the Company’s reasonable satisfaction) is knowledgeable in
securities law matters to the effect that such transfer of Restricted Securities
may be effected without registration of such Restricted Securities under the
Securities Act. In addition, if the holder of the Restricted Securities delivers
to the Company an opinion of counsel that no subsequent transfer of such
Restricted Securities shall require registration under the Securities Act, the
Company shall promptly upon such contemplated transfer deliver new certificates
for such Restricted Securities which do not bear the Securities Act legend set
forth in Section 8A(iv) below. If the Company is not required to deliver new
certificates for such Restricted Securities not bearing such legend, the holder
thereof shall not transfer the same until the prospective transferee has
confirmed to the Company in writing its agreement to be bound by the conditions
contained in this Section 8A(ii) and Section 8A(iv).
     (iii) If any Restricted Securities become eligible for sale pursuant to
Rule 144(k) under the Securities Act (or any similar rule or rules then in
force), the Company shall, upon the request of the holder of such Restricted
Securities, remove the legend set forth in Section 8A(iv) from the certificates
representing such Restricted Securities.
     (iv) Each certificate representing Restricted Securities shall be imprinted
with a legend in substantially the following form:
“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended or any state securities or blue sky laws and may not be
transferred in the absence of registration thereunder or an exemption
therefrom.”
     8B. Tax Treatment. The parties agree that Stockholders’ transfer of the
Cinemark Common Stock to the Company in exchange for certain shares of the
Holdings Common Stock together with Syufy’s contribution of the Century Shares
to the Company in exchange for certain shares of the Holdings Common Stock is
intended to qualify under Section 351(a) of the Code, and the parties hereto
agree to report such transaction consistent with such qualification. In such
case, the parties agree that they will take all reasonable measures to defend
the position that such transaction qualifies under Section 351(a) of the Code in
any audit, examination, litigation or other proceeding relating to taxes.
     8C. Consent to Amendments. Except as otherwise expressly provided herein,
the provisions of this Agreement may be amended and the Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Required Stockholders. No other course of dealing between the Company and the
holder of any Holdings Common Stock or any delay in exercising any rights
hereunder or under the Certificate of Incorporation shall operate as a waiver of
any rights of any such holders. For purposes of this Agreement, shares of
Holdings Common Stock held by the Company or any Subsidiaries shall not be
deemed to be outstanding.
     8D. Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, regardless of any
investigation made by the Stockholders or on their behalf.

- 6 -



--------------------------------------------------------------------------------



 



     8E. Entire Agreement. Except as otherwise expressly set forth herein, this
document embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
     8F. Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not. In
addition, and whether or not any express assignment has been made, the
provisions of this Agreement which are for the Stockholders’ benefit as a holder
of Holdings Common Stock are also for the benefit of, and enforceable by, any
subsequent holder of such Holdings Common Stock.
     8G. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
     8H. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.
     8I. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
     8J. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits hereto shall
be governed by the law of the State of Delaware, without giving effect to any
choice of law or conflict of law provisions or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied.
     8K. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
     8L. MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (WITH EACH PARTY HAVING HAD
OPPORTUNITY TO CONSULT COUNSEL), EACH PARTY HERETO EXPRESSLY AND IRREVOCABLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR LEGAL PROCEEDING RELATING TO
OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN, AND ANY LAWSUIT OR LEGAL PROCEEDING RELATING TO OR ARISING IN ANY WAY TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN SHALL BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
     8M. Notices. Any notice provided for in this Agreement must be in writing
and must be personally delivered, sent by telecopy with original to follow by
overnight courier service, by first class mail (postage prepaid and return
receipt requested) or reputable overnight courier service (charges prepaid) to
the recipient at the addresses indicated below or as indicated on Schedule A
attached hereto:

- 7 -



--------------------------------------------------------------------------------



 



Cinemark Holdings, Inc.
c/o Cinemark, Inc.
3900 Dallas Parkway, Suite 500
Plano, Texas 75093
Telecopier: (972) 665-1004
Attention: Chief Executive Officer
and
Madison Dearborn Capital Partners
Three First National Plaza, 38th Floor
Chicago, IL 60602
Telecopier: (312) 895-1056
Attention: Benjamin D. Chereskin
                 Vahe Dombalagian
     with copies (which will not constitute notice) to:
Cinemark, Inc.
3900 Dallas Parkway, Suite 500
Plano, Texas 75093
Telecopier: (972) 665-1004
Attention: Michael Cavalier
or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or, if sent by telecopy the day of receipt, or if mailed, three days after
deposit in the U.S. mail (return receipt requested) and one day after deposit
with a reputable overnight courier service.
     8N. Irrevocability: Binding Effect on Successors and Assigns. Contributor
hereby acknowledges and agrees that, except as provided under applicable federal
and state securities laws, the subscription hereunder is irrevocable, that
Contributor is not entitled to cancel, terminate or revoke this Agreement or any
agreements of Contributor hereunder, and that this Agreement any and such other
agreements shall survive the death or disability of Contributor and shall be
binding upon and inure to the benefit of the parties and their respective heirs,
executors, administrators, successors, legal representatives and permitted
assigns. If Contributor is more than one person, the obligations of Contributor
hereunder shall be joint and several and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person and his, her or its heirs, executors,
administrators, successors, legal representatives, and assigns.
     8O. Closing. This Agreement will take effect as a binding agreement between
each Stockholder and the Company as of the date hereof on the terms and
conditions set forth herein, and each Stockholder acknowledges and agrees that
this Agreement creates a binding commitment to consummate the transactions set
forth in Section 1B above, and that the Company has entered into the Purchase
Agreement in reliance of such binding commitment. Notwithstanding the foregoing,
the provisions of this Agreement shall terminate and be of no further force and
effect in the event that the transactions contemplated in the Purchase Agreement
are not consummated.
* * * * *

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

                  CINEMARK HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

[Signature Page to Contribution and Exchange Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

                  MADISON DEARBORN CAPITAL PARTNERS IV, L.P.    
 
           
 
  By:   Madison Dearborn Partners, IV L.P., its General Partner    
 
           
 
  By:   Madison Dearborn Partners, LLC,    
 
      its General Partner    
 
           
 
  By:        
 
           
 
  Name:      
 
           
 
  Its:        
 
           

[Signature Page to Contribution and Exchange Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

                          THE MITCHELL SPECIAL TRUST    
 
               
 
Lee Roy Mitchell
               
 
               
 
      By:        
 
               
 
          Lee Roy Mitchell, Trustee    
 
               
 
      By:        
 
               
 
          Gary D. Witherspoon, Trustee    

[Signature Page to Contribution and Exchange Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

         
 
       
 
       
 
  Alan Stock    
 
       
 
       
 
  Timothy Warner    
 
       
 
       
 
  Robert Copple    
 
       
 
       
 
  Michael Cavalier    

[Signature Page to Contribution and Exchange Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

                  NORTHWESTERN UNIVERSITY    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

[Signature Page to Contribution and Exchange Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

         
 
       
 
       
 
  John Madigan    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

                  K&E INVESTMENT PARTNERS, LLC - 2004-B DIF    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

[Signature Page to Contribution and Exchange Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

                  PIOLA INVESTMENTS LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

[Signature Page to Contribution and Exchange Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

                  QUADRANGLE CAPITAL PARTNERS LP    
 
           
 
  By: Quadrangle GP Investors LP    
 
  Its: General Partner    
 
           
 
  By: Quadrangle GP Investors, LLC    
 
  Its: General Partner    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                QUADRANGLE SELECT PARTNERS LP    
 
           
 
  By: Quadrangle GP Investors LP    
 
  Its: General Partner    
 
           
 
  By: Quadrangle GP Investors, LLC    
 
  Its: General Partner    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                QUADRANGLE CAPITAL PARTNERS A LP    
 
           
 
  By: Quadrangle GP Investors LP    
 
  Its: General Partner    
 
           
 
  By: Quadrangle GP Investors, LLC    
 
  Its: eneral Partner    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

[Signature Page to Contribution and Exchange Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement on the date first written above.

                  QUADRANGLE (CINEMARK) 
CAPITAL PARTNERS LP                       By:                           Name:  
                        Its:                      

 